Mr. Justice GREER
delivered the opinion of the. court.
The record of this case does not show that any question arose or was decided by the State court, which this court has authority to re-examine by virtue of the 25th section of the Judiciary act.
Without entering into a tedious analysis of the casé, it is sufficient to state, that the chief or only question in it was, whether an act of Assembly of Kentucky, authorizing an executor to sell the real estate of minors, was a valid exercise of power by the Legislature.
' The counsel for plaintiff objected to thé admission of the deed made, in pursuance of such authority, “ because- said act and supplement were unconstitutional and void.”
This objection was very properly construed by the court as having reference to the validity of the act of the Legislature of Kentucky, not as contrary to any provision of the Constitution of the United States, but as raising the question whether the Legislature had a power under the' Constitution of that State, by general or special enactment, to authorize, the sale of real estate of infants. The court decided that it had such power;' and if.it had, it is abundantly evident that there is no article nor clause in the Constitution of the United States which could interfere with it.
; Let the writ of error be dismissed.